DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, and 9 are objected to because of the following informalities:  “a annular hole” in line 10 and 14 of claims 1 and 9 respectively should read “an annular hole”. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a gate, a source and a drain, the active layer is insulated from the gate and disposed in an inorganic insulating layer, the gate is disposed on the active layer, and the source and the drain are disposed on the inorganic insulating layer and connected to the active layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 26 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 202027940) in view of Hu (U.S. Patent No. 10,269,830), in view of Kwak et al. (US 2018/0031880), hereinafter Kwak.
	In reference to claim 1, Wang discloses pixel structure in Figs. 1, and 2, configured to form a   pixel drive circuit in a foldable display panel, wherein the pixel structure is formed on a substrate (10), and the pixel structure comprises a first thin-film transistor and a second thin-film transistor as in Fig. 2;
	wherein each of the first thin-film transistor and the second thin-film transistor
comprises an active layer (121), a gate (123), a source (125) and a drain (126), the active layer (121) is insulated from the gate (123) and disposed in an inorganic insulating layer (122), the gate is disposed on the active layer (121), and the source (125) and the drain (126) are disposed on the inorganic insulating layer (122) and connected to the active layer (121); and
	wherein an annular hole (14) is provided around the first thin-film transistor and the second thin-film transistor, the annular hole penetrates the inorganic insulating
layer (122) to reach the substrate (10), and the pixel structure further comprises an organic layer (13) disposed on the source, the drain, and the inorganic insulating layer.
	Wang does not disclose the organic layer filling the annular hole.
	Hu discloses an organic layer (108) in Fig. 1 for filling a hole 111 around a first thin film transistor and a second thin film transistor (col. 6, lines 13-20).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang in view of the teaching of Hu to make the entire layers more endurable against bending, thus ensure display in small radius of curvature (col. 6, lines 13-20).
	Wang as modified does not disclose the pixel structure to form a 7-transistors-1-capacitor (7T1C).
	In the same field of endeavor, Kwak discloses a pixel structure configured to form a 7-transistors-1-capacitor (7T1C) in Fig. 4A.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention use the 7-transistors-1-capacitor (7T1C) in Wang modified in view of the teaching of Kwak to provide a display device capable of preventing a signal line from fracturing in a bending area (paragraph [6]).
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over a Wang, Hu and Kwak in view of Park et al. (U.S. Patent No. 8,830,712), hereinafter Park.
	In reference to claim 6, Kwak discloses in Fig. 4A the pixel structure comprising a first scan line (GL(i-1), a data line (Dk), and a first power line (ELVDD), wherein the first scan line (GL(i-1) is parallel to the first power line (ELVDD), and the data line is perpendicular (in a matrix display, data line is perpendicular to the scan line to form a matrix display) to the first power line (ELVDD).
	Wang as modified by Kwak does not disclose, the first scan line and the gate of the first thin-film transistor are disposed in a same layer.
	In the same field of endeavor, Park discloses in Fig. 8, a scan line 218 and the gate (203) of the thin film transistor are disposed in the same layer (201); see col. 13, lines 5-18.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to learn the teaching of Park in Hu modified to provide display device being capable of preventing a defect, for example, a crack, on an electric signal line or an electrode (col. 1, lines 15-18).
	In reference to claim 8, Kwak discloses in Fig. 4A, a second power line (ELVSS) parallel with the data line (Dk);
	 a signal line (Eli) parallel with the first scan lines (GL(i-1)); and
	 the second scan line (GL (i) parallel with the first scan line (GL(i-1), and disposed between the second thin film transistor (T4) and the first scan line (GL (i-1).

Claims 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hu, and Kwak  in view of Lee et al. (US 20130265221), hereinafter Lee.
	In reference to claim 9, Wang discloses pixel structure in Figs. 1, and 2, configured to form a pixel drive circuit in a foldable display panel, wherein the pixel structure is formed on a substrate (10), and the pixel structure comprises a first thin-film transistor and a second thin-film transistor as in Fig. 2;
	wherein each of the first thin-film transistor and the second thin-film transistor
comprises an active layer (121), a gate (123), a source (125) and a drain (126), the active layer (121) is insulated from the gate (123) and disposed in an inorganic insulating layer (122), the gate is disposed on the active layer (121), and the source (125) and the drain (126) are disposed on the inorganic insulating layer (122) and connected to the active layer (121); and
	wherein an annular hole (14) is provided around the first thin-film transistor and the second thin-film transistor, the annular hole penetrates the inorganic insulating
layer (122) to reach the substrate (10), and the pixel structure further comprises an organic layer 13) disposed on the source, the drain, and the inorganic insulating layer.
	Wang does not disclose the organic layer filling the annular hole.
	Hu discloses an organic layer (108) in Fig. 1 for filling a hole 111 around a first thin film transistor and a second thin film transistor (col. 6, lines 13-20).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang in view of the teaching of Hu to make the entire layers more endurable against bending, thus ensure display in small radius of curvature (col. 6, lines 13-20).
	Wang as modified does not disclose the pixel structure to form a 7-transistors-1-capacitor (7T1C).
	In the same field of endeavor, Kwak discloses a pixel structure configured to form a 7-transistors-1-capacitor (7T1C) in Fig. 4A.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention use the 7-transistors-1-capacitor (7T1C) in Wang modified in view of the teaching of Kwak to provide a display device capable of preventing a signal line from fracturing in a bending area (paragraph [6]).
	Wang as modified does not disclose both a long side and a short side of the foldable display panel are bendable, and when the long side is bent, the foldable display panel comprises a keyboard area.
	In the same field of endeavor, Lee discloses in Fig. 8 both a long side and a short side of a foldable display panel (110) are bendable, and when the long side is bent, the foldable display panel comprises a keyboard area (111) as shown in Fig. 21(c).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention learn the teaching to have a keyboard area when the long side of the display panel is bent in Wang modified to provide a virtual keyboard to enter text data to the display.
	In reference to claim 17, Lee discloses the device has a first deformed shape may be the bent shape having a first degree of bending and the second deformed shape may be the bent shape having a second degree of bending as in Figs. 2 and 4.
	Wang as modified by Lee does not disclose the bending angle of the long side range from 90 degrees to 150 degrees.
	However, absent a showing of critically and/or unexpected result, it would been obvious to one of ordinary skill in the art to make bending angle of the long side range from 90 degrees to 150 degrees as desired as was judicially recognized with IN RE ROSE, 105 USPQ 237 (CCPA 1955) which recognizes that the change in size or range of well-known element is normally not desired toward patentable subject matter.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hu, and Kwak in view of Lee and further in view of Park.
	In reference to clam 14, Kwak discloses in Fig. 4A the pixel structure comprising a first scan line (GL(i), a data line (Dk), and a first power line (ELVDD), wherein the first scan line (GL(i) is parallel to the first power line (ELVDD), and the data line is perpendicular (in a matrix display, data line is perpendicular to the scan line to form a matrix display) to the first power line (ELVDD).
	Wang as modified does not disclose, the first scan line and the gate of the first thin-film transistor are disposed in a same layer.
	In the same field of endeavor, Park discloses in Fig. 8, a scan line 218 and the gate (203) of the thin film transistor are disposed in the same layer (201); see col. 13, lines 5-18.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to learn the teaching of Park in Hu modified to provide display device being capable of preventing a defect, for example, a crack, on an electric signal line or an electrode (col. 1, lines 15-18).
	In reference to claim 16, Kwak discloses in Fig. 4A, a second power line (ELVSS) parallel with the data line (Dk);
	 a signal line (Eli) parallel with the first scan lines (GL(i-1)); and
	 the second scan line (GL (i) parallel with the first scan line (GL(i-1), and disposed between the second thin film transistor (T4) and the first scan line (GL (i-1).

Allowable Subject Matter
Claims 2-5,7,10-13,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
With respect to claim 2 and 10,
in a pixel area of the first thin-film transistor, the active layer comprises a first
strip-shaped portion and a second strip-shaped portion parallel to each other, and the first strip-shaped portion is vertically connected to the second strip-shaped portion by a connecting portion; and
the gate comprises a first gate and a second gate, and the second gate and the first gate are insulated from each other and stacked on the connecting portion.
With respect to claim 3 and 11,
in a pixel area of the second thin-film transistor, the active layer comprises a first strip-shaped portion and a second strip-shaped portion parallel to each other, and the first strip-shaped portion is vertically connected to the second strip-shaped portion by a connecting portion to form a "z"-patterned structure; and
the gate comprises a first gate having a vertical strip shape parallel to the first strip-shaped portion, and the first gate is vertically disposed on the connecting portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al. (US 2017/0263690) discloses an area of a first thin film transistor (152) of the pixel in a flexible region (FA) and an area of a second thin film transistor (152) of a second pixel low flexibility (PA) in Fig. 2. (paragraphs [64] and [71-72]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692